Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the LED light, fan and air purifier;  the temperature control;  the electronic control, gear system, gas spring or mechanical springs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (claims 6, 7 and 15)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, it is unclear  exactly how the linear actuator, gear system, gas spring or mechanical spring operate in conjunction with the sections to assist them in rotating into position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is identical to claim 17 and therefore is redundant.  Claim 20 should depend from claim 19, not 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (6,848,369) in view of Geller et al (9,624,718). King teaches a  workstation (Fig. 3; 10), comprising: an adjustable height desk having a work surface (19) and adjustable legs (27).  For claims 1 and 12, King fails to teaches an acoustical dome privacy shield connected to the work surface.  Geller teaches an acoustical dome privacy shield (Fig 1A; 6) connected to a work surface (column 3, line 37) and interconnected 5to said desk; wherein said acoustical dome privacy shield comprises a plurality of sections (12), each section comprising at least one rectangular or trapezoidal element (square/rectangle; column 3, line 56), wherein the plurality of sections are adapted to be securely and pivotally affixed to one another by a connector (36,38); and wherein the acoustical dome privacy shield is selectively removable from the work 10surface via retention portions 26a,b and clamps 10a,b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the workstation of King by adding a dome privacy shield thereon, such as is taught by Geller, to provide a person working at the workstation privacy, when desired.  The shield of Geller could be dimensioned to substantially cover at least half of the work surface of King, to provide a shielded work space of an optimal size.  This would be well within the level of one having ordinary skill in the art.
For claim 3, King in view of Geller further teaches that the acoustical dome privacy shield selectively interconnects with said desk (via 26a,b;10a,b of Geller).  
For claim 4, King in view of Geller further teaches that the acoustical dome privacy shield provides acoustic and visual privacy to a user (column 2, line 64 of Geller).  
For claim 5, King in view of Geller further teaches that the desk includes a plurality of built-in accessories (Fig. 5) and is adapted to accommodate a multiple circuit electrical distribution system to permit the use of power strips (with 13).  
For claim 6, King in view of Geller further teaches that the desk is adapted to conceal various accessories, said accessories including at least one of transformers, LED lights (221 of Geller), fans, and air purifiers.  
For claim 7, King in view of Geller fails to teach a temperature control as part of the desk.  However, fans are well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a fan with the workstation, to help control the temperature there around.
For claim 8, King in view of Geller further teaches that a modesty shield (inherently 12,13) is interconnected to said desk (via the legs).  
For claim 9, King in view of Geller further teaches that the desk is in electrical communication with a plurality of other workstations (via 13), wherein said plurality of workstations are interconnected by cables.  
For claims 11 and 12, King in view of Geller further teaches a rotational bracket (14) interconnecting the plurality of segments and that is adapted to move the plurality of sections between a collapsed and a deployed position.  
For claim 13, King in view of Geller further teaches an actuator (40) configured, when operated by a user, to push and/or pull a linkage to rotate the plurality of segments between a collapsed position and a deployed position.  
For claim 15, King in view of Geller fails to teach a mechanical spring as part of the pivot(s) of the segments that would help move them into position.  However, mechanical springs on pivots that help bias pivotally attached members are well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a spring with the pivot, to help move the segments into the desired position.
For claim 18, King in view of Geller further teaches wherein the plurality of sections have a generally arcuate shape that is narrowest at a bottom-most end and widest at a center of the plurality of sections (if using triangular shape for example; column 3, line 56).  
For claim 19, King in view of Geller further teaches a linkage system (14,16) that includes an actuator (40) adapted to rotate the plurality of sections between a collapsed position and a deployed position.  
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (6,848,369) in view of Geller et al (9,624,718) as applied to claims 1, 3-9, 11-13, 15, 18 and 19 above, and further in view of Domash (2015/0016651). As stated above, King in view of Geller teaches the limitations of claims 1 and 12, including  an acoustical dome privacy shield.  However, for claim 2 and 14, King in view of Geller fails to teach that the shield is insulated on an interior side with sound absorbing material.    Domash teaches that a shield (1800) can include a sound absorbing material (paragraph 0042) for acoustic reasons. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the workstation of King in view of Geller by adding sound absorbing material, such as is taught by Domash, to the shield for additional acoustic control purposes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over King et al (6,848,369) in view of Geller et al (9,624,718) as applied to claims 1, 3-9, 11-13, 15, 18 and 19 above, and further in view of Vonhausen et al (4,612,863). As stated above, King in view of Geller teaches the limitations of claim 1, including  an acoustical dome privacy shield on a work surface.  For claim 10, King in view of Geller fails to teach that the work surface is adjustable angularly.  Vonhausen teaches a work surface that is adjustable angularly (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the workstation of King in view of Geller by using an adjustable work surface therein, such as is taught by Vonhausen, to provide a more customized desk, for presentations, ease of reviewing documents, etc.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over King et al (6,848,369) in view of Geller et al (9,624,718) as applied to claims 1, 3-9, 11-13, 15, 18 and 19 above, and further in view of Katz (3,229,846).  As stated above, King in view of Geller teaches the limitations of claim 12, including an acoustical dome privacy shield with segments and a bracket.  For claim 16, King in view of Geller fails to teach that the plurality of segments are interconnected to one another by one or more of a bracket and a pin-and-slot mechanism.  Katz teaches a dome (Fig. 1)  with segments (18,20) that are attached via one or more of a bracket (44) and a pin-and-slot mechanism (38,40,46,46’).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the workstation of King in view of Geller by adding pins and slots between the bracket and segments , such as is taught by Katz, to provide a dual pivot segment assembly.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
September 8, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637